 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     ADDISON ORR,                                      )
 4                                                     )
                           Plaintiff,                  )        Case No.: 2:20-cv-00420-GMN-NJK
 5
            vs.                                        )
 6                                                     )                      ORDER
     STATE OF NEVADA,                                  )
 7                                                     )
                           Defendant.                  )
 8                                                     )
 9                                                     )
                                                       )
10
11          Pending before the Court is the Report and Recommendation (“R&R”) of United States
12   Magistrate Judge Nancy Koppe, (ECF No. 3), which recommends that Plaintiff Addison Orr’s
13   (“Plaintiff’s”) Complaint, (Ex. 1 to App. Leave Proceed in forma pauperis, ECF No. 1-1), “be
14   dismissed without prejudice to Plaintiff seeking appropriate relief in an appropriate venue.”
15   (R&R 3:2, ECF No. 3).
16          A party may file specific written objections to the findings and recommendations of a
17   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);
18   D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo
19   determination of those portions to which objections are made. Id. The Court may accept, reject,
20   or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.
21   28 U.S.C. § 636(b)(1); D. Nev. IB 3-2(b). Where a party fails to object, however, the Court is
22   not required to conduct “any review at all . . . of any issue that is not the subject of an
23   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized
24   that a district court is not required to review a magistrate judge’s report and recommendation
25   where no objections have been filed. See, e.g., United States v. Reyna–Tapia, 328 F.3d 1114,


                                                  Page 1 of 2
 1   1122 (9th Cir. 2003).
 2          Here, no objections were filed, and the deadline to do so, March 17, 2020, has passed.
 3   (Min. Order, ECF No. 3).
 4          Accordingly,
 5          IT IS HEREBY ORDERED that the Complaint, (ECF No. 3), is DISMISSED without
 6   prejudice. Plaintiff may raise his arguments in an appropriate habeas petition or in an appeal
 7   of his conviction in state court.
 8          The Clerk of Court shall close the case and enter judgment accordingly.
 9          DATED this _____
                        19   day of March 2020.
10
11                                                ________________________________________
                                                  Gloria M. Navarro, District Judge
12                                                United States District Court
13
14
15
16
17
18
19
20
21
22
23
24
25


                                               Page 2 of 2
